-                                                                 --
'-   -~   ::.,.                                             -

                    __[gJ3Rurtrzy~31 J._o(5
                    ~- Couk-r bt ~f;t;_fvtt!J!tl lf?l!_~$           () [_ ::re~~       RECEIVED IN
                                                                                   :r~OF-GRIMINAI:-APPEAtS
                  __E~~ ePt /:U6R                  -    _       -
                                                                           ·_

                                                                                           FEB-2-6-2015 ·
                   --~-1i~'Zf7 It
                                                                                Abel Acosta, Clerk

                   ~-E£~         r.t-o51l.:[Y_j_J2b-os~~~~Y: - , -
                   -             ~ E& QE:a_[Q &· '' LE:j k{ _f\e_P-r~seJ\r1Tt~N~_/
                                 b!h~'&~ u.~s:t FD LE fetJ ~ P ::b               ·
                                  &I 6 .f_ecl(~rtlT 'B fttEf )} ·                 -

                           TD~Jil!J &tr! d[ ,,/f1 ~ tiJJJ~~

                  -            :!trr--~ WRLt~ ~o~A_L.~
                   ~-f<4~es~AJ "-{; h~~ lrf-P-~llrrllE13Rie!J
                         [R~m!A$f JJe__     Fltl       wlif~        3D betY-s          v      lf_3
                  ·,




                  : Etf=ElaJj_; ~-jlfV0.1£!±                fkerl        Yrli~~
                   j¥~1Br;t( ·~~~t ~ 1&f2rese~fJ ~
                    .-
                                                                                                             /




                  ;_~o;fJFJ_3 iVl~.
                                                                                   '

                                                       ~]Jb f!~·~
                  ..·;;,   I
                  5.



                  iJ?4&.(ij'e;t:ift[D fJ.     ~c_]J_s~ ,woUEl_--r_(/210
                  ;i



                  l:f;_~f                 ftt!_ 1J/-W5'1J;fJ         .-q; 11~
                                   -..                     --                                                      --                                                  '
                                         ,.
                          .:                                                                                       '·

              ,_
                                              J                     {j


                                                          lctfv_. I-I:NMJ1w+-~,
                                                                   ,v    .                                                  ~
                                                                                                                                                       -::1 dP                     ·'               .fJit

                                         -·                (;J~          .                   .
                                                                                                              'j]j/S$' ~·                         p1iij rU                          .   ~.                  ~




                                                                     I       A                   .                                 .•                                          •
                                                                                                                                                                                            (




                                                                ~DI~t-it!lftkd/il.o 1+3st's!-;r;Ja., ·
                                                  I




                                              ~       -             u                                                           .' .. : . . ' ...
                  -                                        · iJ 6 u_~                                                       c(iii!f11- tUfJ{JfrlU)Jl;l,                                                         .   '
                               0
                                                                                                                        J                    (/        .I '                                                                                         -··




                                                          ., S(fl/(
                                                               I rUMJ~,                     ,        I
                                                                                                                                                                                                                                    -
                                                           ·;115· ~ ·par, tJ. 6l!Jrt1S(j tv
                  /


                                                          · 13o oK:rtJ 4t /3 ot2f! 365 ·                                                                               c




    '   . '                                                 C)fai-c:t;b4f 03~ 7 :Jilf_k                                                                                                                                                         '
/




                                                                                                                                                                                                        -
                                                           -
                                                           -·
                                                                                                                                                                                        .                                                       -
                                                                                                                                                                  ,.
                                                                                                                                                              .   .    -
                                                                                                                                                                                                                                        \
                                                                                                                                                                                                /


                                                                                                                                                                                                                                \


                                                  <                              '




                                                                                                                                                                                                                            '
                                                                                                                                                  '
                                                                                         -
                                                                                 )                                                                                                                                                          .
                                                                                                                                                       r.
        -                                                                                                                                                                                                               "
                                                                                     \                         r




                                                                                                 -

                                                                                                                                                  ,.
                                                                                                                                                                                                    -
                      -
              (                                                                                          ..

                                                                                                                                        /'



                                                                                                                                                                           '
                                                                i